Citation Nr: 1548323	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether discontinuing the Veteran's participation in a vocational rehabilitation and education program under the provisions of Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.A.



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985 and from August 1989 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO), Vocational Rehabilitation and Employment Division.  


REMAND

In the February 2012 remand, the Board directed the RO to associate the Veteran's claims file with his vocational rehabilitation and education folder.  After the RO issued the September 2014 supplemental statement of the case, only the Veteran's vocational rehabilitation and education folder was returned to the Board.

Additionally, in the February 2012 remand, the Board observed that the evidence of record demonstrated that the Veteran had been granted Post-9/11 GI Bill benefits. The Board specifically directed the RO to make a determination as to how the Veteran's receipt of these benefits affected his claim of entitlement to vocational rehabilitation and education benefits under the provisions of Chapter 31, Title 38, United States Code.  A review of the documentation associated with the vocational rehabilitation and education folder since the February 2012 remand, including the September 2014 supplemental statement of the case, did not demonstrate that the RO undertook any such determination.

Based on the above, the Board finds that the RO did not substantially comply with the Board's February 2012 remand directives and, thus, a remand is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must associate the Veteran's claims file, or the electronic version thereof, with the evidence of record.

2.  The RO must address the impact of the Veteran's receipt of Post-9/11 GI Bill benefits, if any, on the Veteran's claim of entitlement to vocational rehabilitation and education benefits under the provisions of Chapter 31, Title 38, United States Code.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


